Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been canceled. Claims 21-40 are newly added and currently pending.  

Response to Arguments
 Applicant’s amendment overcome rejections made under §101. Although the claims includes abstract idea of certain methods of organizing human activity, the combination of the limitations integrate the abstract idea into a practical application such as  “causing the virtual reality application display to render a user's view of the warehouse with the physical packaging unit highlighted and warehouse aisles leading to the physical packaging unit highlighted as an overlay in a physical display, using the packaging unit identification scanned location information”,  therefore the rejection is withdrawn. 

Applicant’s amendment overcome rejections made under §103.  Examiner is unaware of any available prior art that teaches or suggests alone, or in combination with other art the amended claims particularly the limitation “in response to a determination that the purchase order has been flagged as containing a good that may need to be urgently retrieved, and the data from the sensor indicating a situation that the good needs to be urgently retrieved, automatically triggering an alert of the situation to a user and an indication that the user needs to use a virtual reality application display to urgently retrieve the good”, therefore rejections made under 103 are withdrawn. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 28, and 34 recite “a scanned location identification for a temporary storage location at which the physical packaging unit is temporarily stored prior to a planned later storage location within the warehouse”. Applicant’s specification does not describe scanning of the location identification for a temporary storage prior storing the physical package unit to a later planned storage location. See specification ([0054] Upon arrival to a location, such as a storage facility or shipping location, packaging unit 402 can be scanned using a scanner 408. This can be scanned either manually by a user 432 or automatically using an automated scanning system such as a stationary scanning device or a robotic scanning device. The packaging unit 402 can be transported to a temporary storage location. The temporary storage location can also have an identification means such as a bar code, a quick response (QR) code, or any other scanable identifier code. In addition to scanning the packaging unit 402, the storage location identification 434 can also be scanned. An application belonging to a procurement system 420, such as a purchase order application 422, can receive the scanned information of packaging unit 402 and storage location ID 434. This information can be stored, at 424, within procurement system 420). The specification only explains the steps of guiding a user/ worker to the storage location of the physical package unit (see par.55), but does not describe the transport of the physical package unit from a temporary storage location to a later planned storage location within the warehouse.  As such, the written description fails to reasonably convey to one skilled in the art, that the Applicant had possession of the invention at the time the application was filed.  

The dependent claims inherit the rejection of their respective base claim 21, 28 and 35, as such are rejected for the same reasons.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 28 and 35 further recite " receiving, at the procurement system, scanned information about a physical packaging unit containing the good received at a warehouse, from a cloud platform service running on a cloud platform, the scanned information including data from a sensor affixed to the physical packaging unit, a packaging unit identification scanned from an identification mechanism affixed to the physical packaging unit, and a scanned location identification for a temporary storage location at which the physical packaging unit is temporarily stored prior to a planned later storage location within the warehouse". This is a long limitation and it’s unclear because it contains multiple steps. 
It’s unclear whether “from a cloud platform service running on a cloud platform” refers to the “scanned information about a physical packaging unit containing the good received at a warehouse” or “the scanned information including data from a sensor affixed to the physical packaging unit”. 
It’s unclear whether  the “a packaging unit identification scanned from an identification mechanism affixed to the physical packaging unit, and a scanned location identification for a temporary storage location at which the physical packaging unit is temporarily stored prior to a planned later storage location within the warehouse" refers to the received, at the procurement,  scanned information about the physical package unit or to the receiving the scanned information  from  a cloud platform service running on a cloud platform. 
For the purpose of examination, the limitation would be interpreted as:
“receiving, at the procurement system, scanned information about a physical packaging unit containing the good received at a warehouse, wherein the scanned information including (1) data from a sensor affixed to the physical packaging unit , wherein the data from the sensor is received from a cloud platform service running on a cloud platform (2) a packaging unit identification scanned from an identification mechanism affixed to the physical packaging unit, and (3) a scanned location identification for a temporary storage location at which the physical packaging unit is temporarily stored prior to a planned later storage location within the warehouse”.   See specification (Fig.4, par. 51-56).

 Claims 21, 28 and 35 further recite “causing the virtual reality application display to render a user's view of the warehouse with the physical packaging unit highlighted and warehouse aisles leading to the physical packaging unit highlighted as an overlay in a physical display, using the packaging unit identification scanned location information.” There is insufficient antecedent basis for “the packaging unit identification scanned location information” in the claims.  For the purpose of examination, the limitation will be interpreted as using the same “scanned location identification for a temporary storage location at which the physical packaging unit is temporarily stored”.   

The dependent claims inherit the rejection of their respective base claims 21, 28 and 35, as such are rejected for the same reasons.  

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biermann et al (US 2019/0385115 A1) reciting a system for monitoring cold-chain compliance via temperature-sensitive, cold-chain indicators on perishable item.
Watanabe et al. (US 2015/0192774 A1) reciting a system and method for augmented reality picking in a warehouse. 
Lesieur et al (US 2019/0043004 A1) reciting a system and method for augment reality loading. 
Gil (US 2019/0122174 A1) reciting an augmented reality system for picking and sorting packages.
Cirulis, A., & Ginters, E. (2013). Augmented reality in Logistics. Procedia Computer Science, 26, 14–20. https://doi.org/10.1016/j.procs.2013.12.003 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628